 SUMTER PLYWOOD CORPORATION563Sumter Plywood CorporationandUBC,SouthernCouncil of Industrial Workers, United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,CLC. Cases 10-CA-9937, 10-CA-10041, and10-CA-10070January 21, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn August 31, 1973, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.1.We agree with the Administrative Law Judge'sfindings that certain acts and conduct of Respondentwere violative of Section 8(a)(1) of the Act.2.We also agree with the Administrative LawJudge's finding that Respondent discharged employ-ees Virginia Ingram, Barbara Ward, and Mary Ezellin violation of Section 8(a)(1) and (3). Crucial to thisfinding was the Administrative Law Judge's credibil-ity resolution that Respondent's representatives SamMassengill and Carrel Black agreed to a relaxation ofthe Coke rule during the meeting of March 6, 1973.The record supports this finding, and we will notdisturb it.3.We cannot agree with the Administrative LawJudge that the General Counsel established thatemployee Susie Steele was discharged in violation ofSection 8(a)(1) and (3) of the Act.We find merit in Respondent's contention that,underRubin Brothers Footwear, Inc.,99 NLRB 610,the General Counsel had the burden of proving thatSteele did not engage in the misconduct alleged tohave caused her discharge.We conclude that it was not established that twoincidentsofallegedmisconduct by Steele thatoccurred outside the plant were of no concern toRespondent. While it is true that Steele was allowedIWe are satisfied on the basis of the entire record that Respondent'scontention that the Administrative Law Judge was biased and prejudiced iswithout meritThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not toto return to work when the strike ended, Massengill'suncontradicted testimony indicates that Respondenthad not had sufficient opportunity to evaluate thereports about Steele's misconduct.In regard to the incident that took place within theplant,Respondent obtained a statement signed byeight employees indicating that Steele had precipitat-ed the argument. Under these circumstances, weconclude that Respondent adduced sufficient eviden-ce to demonstrate it had a good-faith belief thatSteele had engaged in misconduct warranting herdischarge. Therefore, the General Counsel becameobligated to prove that Steele engaged in nomisconduct.However, Steele's testimony indicates that threatswere exchanged by Steele and Pearl Ward. Also, thetestimony of General Counsel's supporting witnessCoates indicates that it was Ward who was backingaway while Steele, with clenched fists, was makingthreats. In light of this and even allowing for theAdministrative Law Judge's credibility resolutions infavor of Steele and Coates, we find that the GeneralCounsel did not sustain his burden of proving thatSteele engaged in no misconduct. Accordingly, we donot find that Steele was discharged for discriminato-ry reasons, and we shall dismiss the complaint as toher.AMENDED CONCLUSION OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 3:"3.By discriminatorily terminating Virginia In-gram, Barbara Ward, and Mary Ezell on March 8and not thereafter reinstating them to their positionsbecause of their actual and suspected union sympa-thiesand activities and their concerted activities,Respondent engaged in and is engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(3) and (1) and Section 2(6) and (7)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that Respondent, Sumter PlywoodCorporation,Livingston,Alabama, its officers,agents, successors, and assigns, shall take the actionoverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderanceof all ofthe relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544. enfd 188 F 2d 362 (C A 3, 1951). We have carefullyexamined the recordand findno basis for reversing his findings208 NLRB No. 87 564DECISIONSOF NATIONALLABOR RELATIONS BOARDset forth in the said recommended Order, as somodified:1.Delete from subparagraphs 2(a) and (b) thename of Susie Steele.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which the Company, the Union, andthe General Counsel of the National Labor RelationsBoard participated and offered evidence, the Nation-al Labor Relations Board found that we violated thelaw and ordered us to post this notice, and we intendto carry out the Order of the Board and abide by thefollowing:WE WILL NOT ask our employees about theirunion sympathies, activities, desires, or member-ship.WE WILL NOT threaten our employees that itwould be useless for them to have a union or thatwe would not allow a union in the plant.WE WILL offer Virginia Ingram, Barbara Ward,and Mary Ezell full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, together with all oftheir rights and any backpay due them.WE WILL NOT discharge, lay off, or refuse tohire or rehire any employee in order to try todiscourage our employees from being or becom-ingmembers of UBC, Southern Council ofIndustrialWorkers, United Brotherhood of Car-penters and Joiners of America. AFL-CIO, CLC.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization,to form labor organizations, to join or assist UBC,Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of Ameri-ca,AFL-CIO, CLC, to bargain collectively withrepresentativesof their own choosing, or toengage in concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection, or to refrain from any or all suchactivities.All our employees are free to become or remainunion members.SUMTER PLYWOODCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730Peachtree Street,N.E.,Atlanta,Georgia 30308,Telephone 404-526-5760.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: The UBC,Southern Council of Industrial Workers, United Brother-hood of Carpenters and Joiners of America, AFL-CIO,CLC, herein called the Union or Charging Party, filedcharge 10-CA-9937 on January 11, 1973,1 and anamended charge on January 24 alleging that SumterPlywood Corporation, herein called Respondent or theCompany. violated Section 8(a)(1) by various acts andconduct. The Union filed charge 10-CA-10041 on March15, and charge 10-CA-10070 on April 2 and amended thelatter charge on April 7. These two charges allege thatRespondent discharged certain of its employees in viola-tion of Section 8(a)(3) and (1).The Regional Director for Region 10 issued a complaintin the first case on February 16 asserting that Respondenthad violated Section 8(a)(1) of the Act by various acts.Respondent filed its answer on February 26, admitting theservice and commerce allegations but denying that it hadviolated theAct in any way. The hearing in Case10-CA-9937 was postponed and the Regional Director forRegion 10 issued an order consolidating cases, complaintand notice of hearing on April 27. This document whichcombined the three above cases added to the allegationsthat Virginia Ingram, Barbara Ward, and Mary Ezell weredischarged onMarch 8, and Susie Spence Steele wasdischarged on March 14, in violation of Section 8(aX3) and(1) of the Act. Respondent filed its answer on May 2, againadmitting the service and jurisdictional allegations and thatthe four individuals were fired on the dates alleged butdenied that their discharges violated the Act.All parties were afforded full opportunity to appear, toexamine, and cross-examine the witnesses, who weresequestered, and to argue orally at the hearing held onMay 22 through May 25 in Livingston, Alabama. Respon-dent has filed a brief which has been carefully considered.In considering a number of the 8(a)(1) allegations in thiscase I am mindful of the fact that the Company did notIUnless otherwise stated all eventshereinoccurred during 1973. SUMTER PLYWOOD CORPORATIONproduce supervisors Cameron Barber and Charles Ivey. Itwas stipulated that Ivey left the Company's employ onNovember17, 1972,and that Cameron Barber left or wasdischarged on April 15, 1973. It was further admitted orstipulated that Barber andIvey had supervisorystatus atthe relevant times of alleged 8(a)(1) conduct.Respondentoffered no explanation as to why the two men were notproduced to testify in the instant proceeding.Therefore,where the testimony of 8(a)(1) conduct alleged to havebeen made by Barber or Ivey is, in itself,credible, I willfind that such violation occurred.Some items of alleged8(a)(1)misconduct appear to have rational explanationswhich I have credited and in such instances I have foundthat the Act was not violated.In regard to the 8(a)(3)and 8(a)(1)allegations ofdischarge of the four individuals,the basic question iswhether Respondent's animus towards the Union was suchthat it sought to kill a budding union organization in itsplant by seizing on a pretext to eliminate known prominentunion sympathizers and/or discharged them for their partinconcerted activities.Respondent contends that itdischarged three of these individuals because they know-ingly and deliberately violated established company rules,and discharged the fourth,Susie Steele because she hadthreatened another employee's life in the plant.In regardto Steele,General Counsel's theory basically is that theCompany did not investigate the facts and that the factsshow that Steele was not an agressor but was a threatenedemployee and that her discharge by Respondent is afurther effort by Respondent to rid itself of a unionadherent and one who had engaged in the concertedactivity of a strike.Ihave found that Respondent violated Section 8(a)(3)and (1) by the discharge of each of the four individuals andwill recommend an appropriate order.On the entire record in this case,including my evaluationof the reliability of the witnesses based on the evidencereceived,my observation of their demeanor,and the natureand manner in which responses were made,Imake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent is a corporation engaged in the manufactureof plywood and lumber products with an office and placeof business in Livingston,Alabama.During the past year,Respondent sold and shipped finished products valued inexcess of$50,000 directly to customers located outside theState of Alabama.Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Respondent admits and I find that the Union herein is alabor organization within the meaning of Section 2(5) ofthe Act.11.THE UNFAIR LABOR PRACTICES565A.Background and Undisputed Facts'Respondent'splant,from the diagram in evidence asRespondent'sExhibit 1,appears to be about 500 feet longby about 300feet wide.The Companystarted in operationin the fall of 1971. Basicallythe Companyreceives greenlogs, soaks them,and then peels the veneeroff, drying theveneer and with presses and glue machines making veneerpanels.Chips of plywoodor broken pieces are gatheredand either used or shipped to another location.Most of theaction in this case,insofar as the discharges are concerned,took place in and around thedryer tableswhere pieces ofveneer are ejected fromthe two dryersonto the two dryingtables.The dryingtables are supposed to have four womenwho catchthe veneer as it comes out onto the table, gradeit,and place it in an appropriatepile.The dryers and thedrying tablesare located at the end of the plant.There aretwo restrooms available for the employees,the closestbeing some 200 to 250 feet from the dryer tables.The otherrestrooms are located on the other side of the lunchroom,approximately350 feet from the dryer tables. On thesecond floor above the lunchroom are the foremen's officeswhich have an outside stairway leading to them from theground floor.There havebeen some changes in the supervisoryhierachysince the plant started.Basically the plant is splitinto the green end and thedrying endwith a supervisor ineach area.The plant was running on a three-shift basis atthe times relevant to the 8(a)(3) and(1) actions in this case,with each shift having a foreman for either the green end orthe dryer end.Sam Massingill is the personnel managerand has been from the inception of the plant.Carrell Blackat one time had been the plant superintendent, and duringthe relevant period was promoted to the position ofproduction manager.Earl Bollinger had been a green endforeman and was promoted to superintendent.CameronBarber was a foreman on the dryer end on the second shiftand Charles Ivey was a foreman on the same shift.Until at leastApril 1973 the Companyhad no writtenposted rules of any sort.There weresome rules which weregiven out by the foreman or in some cases by the personnelmanager and Respondent had a system of writing upindividualwarnings for infractions of its rules. In thebeginning the employees had been allowed to eat or drinkcokes at their work stations and could secure food anddrink in the lunchroom.Around October1972 a new rulewas announced in the safety meetings held by personnelmanager Sam Massingill.Massingill told those employeeswho were in the meeting held for the second shiftemployees at the dryer end that they would no longer beallowed to have food and drinks at their machines.He gaveas the reason for this restriction that stringent rules werebeing promotedby the OccupationalSafety and HealthAdministration stating that their rules preventedemploy-ees from eating or drinking at their machines.AlthoughMassingill and some other company supervisors told theemployees that these were rules being enforced by theOccupational Safety and Health AdministrationAct, theyknew that there really were no such rules from OSHA.When this rule was put into effect the employees were 566DECISIONSOF NATIONALLABOR RELATIONS BOARDstillallowed to get some relief from their machines byhaving one of the sweepers take over their spot at the dryertable while they went for a coke or to go to the restroom.The consensus of testimony appears to be that where aforeman was around employees were supposed to notifythe foreman where they were going but if none was presentand they could get someone to take their place, they couldleave. The consensus of testimony further indicates that therule about notifying foremen was more honored in thebreach than in the observance.Sometime around February while Virginia Ingram was-on leave from her job for an operation, second shift dryerend foreman Cameron Barber told those on his shift thatthey could not get relief any longer if they had to go to therestroom, that those left at the dryer table wouldjust haveto keep up until the person got back. He also told themthat they would not be allowed to drink cokes at any timeexcept during the 20-minute lunch period.According to Virginia Ingram, whose testimony in thisregard is undenied, a union representative came to herhouse sometime around July 1972 and talked to her aboutthe Union and she attended some union meetings whichbegan around August 1972. The meetings, for the mostpartwere held at Arthur Lee Gaines' cafe in Bellamy,Alabama, some 14 miles from Livingston. Mrs. Ingramplayed a part in organizing the union meetings and on atleast oneoccasion prepared an announcement to be readover a local Livingston radio station,WYLS. The an-nouncement said, "there will be a party for the employeesof Sumter Plywood held at Arthur Lee Gaines' cafe,Bellamy, Ala. Sunday, August 27, 5:30 p.m. There will befree refreshments. Sponsored by Virginia Ingram,Bella-my."According to testimony this announcement was playedover a local radio station on the bulletin board programwhich is a public service announcement "swap shop" typeon the radio every day. During the meetings in August andby visits to employees' homes, etc., union authorizationcards were solicited from a number of employees and onSeptember 12, 1972, the Union filed a petition with theNationalLaborRelationsBoard,designatedCase10-RC-9346. The petition stated on its face that the Unionhad requested recognition from Respondent on September6 but had received no reply. It was stipulated by the partiesthat a copy of the R petition was received by Respondentwithin a week of September 12. Virginia Ingram was theunion observer at the election held by the Board at theCompany on November 15, 1972. The Union won thatelection but Respondent filed objections to the electionand the Union was finally certified by the Board on May16. The Union continued to hold meetings at Gaines' Cafein Bellamy on the first Sundays of the month and suchother meetings as were called.B.The 8(a)(1) ViolationsAround September 28, foreman Cameron Barber toldVirginia Ingram he wanted to see her in his office about apersonalmatter and took her upstairs to the foreman'soffice. Barber told her he wanted to talk about the Union,that he had been in a union job elsewhere and did not wantto be involved in the Union and asked why she wanted it.She told him she wanted a union for better insurance,wages, and hours. Barber took out a little book or pad andshowed her some rates at another plant again stating thathe did not want the Union in this plant. He asked whetherthe girls would approve of the Company furnishing themwith gloves and she said speaking for herself it would benice.He asked whether he had treated the employees sobadly saying he thought he had been good to them andasked what he had done to make them want a union. Shetold him that he wasnice tothem at times but at othertimeshe was just asmean ashe could be.She testified that the conversation with Barber lastedapproximately 1 hour. Virginia Ingram testified that therehad been some talk among the employees in the plantabout the possibility of the Company furnishing gloves andshe stated that it was possible that some of the employeescould have mentioned this to Cameron Barber or that shemight have done so.Company testimony indicated that a salesman for aparticular type of gloveleft somesix or eight pairs of glovesat the Company stating that if the employees liked themthey should place an order at a local store. The Companygave these sample gloves to the employees working at thedryer tables and that was the end of the gloves fromRespondent.From Ingram's testimony it does not appear that an offerof gloves was made as a promise of benefit to theemployees for refraining from union activities nor was thegiving out of gloves following the union election victory a"payoff" for refraining from union activity. I thereforewould dismiss such allegations of the complaint.Virginia Ingram stated that she was told by others that inregard to the "partyannouncement" for August 27 whichwas read over the radio, that her name was announced asthe sponsor for the party. No one from the Company evermade any mention of this announcement to her.There was testimony by Mr. Ezell, a partner of the radiostation,WYLS, that Sam Massingill, Respondent's person-nelmanager, called him on the telephone asking if therehad been anyannouncementsover the radio concerningmeetingsof the Company's employees. Mr. Ezell said thathe did not know but would check the bulletin boardannouncements. He found it, called Massingill and read itto him. Massingill asked, or Ezell volunteered, to sendMassingill a copy of theannouncementand did so.Massingill testified that one of the company vicepresidents had heard the radioannouncementand askedMassingill to find out what the party was about, in that theannouncementsounded like the Company was sponsoringa party.Massingillcalled the radiostation andcorroborat-ed the testimony of Ezell in that he had the announcementread to him and received a copy of it thereafter.The complaintallegesthat this request ofMassingill'sconstitutes surveillance of employees' union activities andviolates Section 8(a)(1) of the Act. Virginia Ingram hadstated that the announcement was worded as a party ratherthan asa union meetingbecause the employees weredesirousofkeeping their activities hidden from theCompany. In the circumstances here, including thewording of the announcement, the fact that VirginiaIngram'sname was read over the radio station with the SUMTER PLYWOOD CORPORATION567announcement,and the request of Massingill to find outwhat the party was about,Icannot find that his actions inrequesting or securing the information amounts to surveil-lance in violation of Section 8(a)(1) of the Act, and Iwould,therefore,dismiss this allegation of the complaint.As noted previously,Barber was not called by theCompany and did not appear as a witness.Virginia Ingramimpressed me as a witness who sincerely tried to tell thetruth without stretching matters and I find that she was inthe main a good credible witness. I credit her testimony asto her interrogationby CameronBarber and find thattherebyRespondent violated Section8(a)(1) of the Act byinterrogating her as to her union membership,activity, anddesires.Virginia Ingram testified that on the day of the election,November15, 1972,while she was waiting for the otherobservers to arrive,ProductionManager Carrel Blackcame over to her and started talking about the Union andasked why the employees wanted a union.She respondedthattheywanted better wages and better insurance. Heasked her about the amounts of money that the Union waspaying to the union organizers who were attempting toorganize the plant.She responded thatif theycomparedtheir salaries with his she did not see anything wrong withit.CarrelBlack testified that he could not remember the fulldiscussion but was talking to her "about the Union andwhat couldthey do for you.And I explained to her howmy daddygot messed up with this union once before and Icouldn'tsee that it would benefitanybody."He stated thathe did not remember asking if she was for the Union, butknew she was since she had acted as the union observerearlier that morning and he had been in a conference theprevious day when she was present and it was announcedthat she would be the union observer.He states theconversation with her lasted some 5 or 10 minutes.In essence,CarrelBlack's testimony substantiates that ofVirginia Ingram in that he stated he discussed with herwhat the Union could do for her. She testified that heasked whattheywanted from a union and what a unioncould do for them.Ifind that Black's interrogation ofVirginia Ingram regarding her union desires and hisstatementswhichwere an effort to discourage herparticipation in the Union violated Section 8(a)(1) of theAct.BarbaraWard testified that in late September or earlyOctober 1972 she went to the office to get a sliver taken outof her hand by foreman Barber.While in the office heasked whytheywanted a union and was telling her aboutthe disadvantages of the union and that money would betaken out of their paychecks. He showed her a bookletfrom another plant paying different wages, holidays, etc.,saying that the uniononly hada I-day advantage onholidays. Barber further told her that at one time he hadbeen in a union plant and the union people were nothingbut crooks,that all they wanted to do was to get money outof the employees'pay. Hestated that there had been somegrievances filed against him at the other plant but healways had something up his sleeve anytime a grievancecame in against him and that he would never leave theplant with a grievance against him,that he always had away of getting out of it.While in the office talking,foreman Ivey came in andasked her why they wanted a union stating that the unionrepresentatives were making a lot of money and would geta lot more out of it if they got the plant organized. Iveyalso said thattheywere making more money than some ofthe other plants in the area and that it would be stupid forthem to get into the union,that a lot of people in the plantdid not want it. She told Ivey that the people had a right tovote to see whether they wanted it or not,that she was 100percent behind the Union.Barber stated that the Union'ssaying they would get more money was not going to do thepeople any good,that he was getting paid his money andthe Company was not going to give out any more than theywanted to,so it would not do them any good to get theUnion,that there would never be a union in that plant.She testified that she was in the office for over an hourand that a good bit of the conversation during that timewas taken up with Barber and Ivey talking and questioningher about the Union.Barbara Ward appeared to make a sincere effort to recallthe events and answered candidly.Ifound her to be acredible witness on the whole. There is nothing implausiblein her testimony concerning her interrogation by Barberand Ivey and her testimony,that of Ingram and of RobertThomas below show that Barber and Ivey were hostile tothe union and seeking to dissuade employees from it. Iconclude that Respondent violated Section 8(a)(1) of theAct byCameron Barber's interrogation of Barbara Ward,hiswarning her that having a union would do theemployees no good and that the Company would pay themwhat it wanted and that if they did get a union,filinggrievances against him would be to no avail because hewould have some way to get out of them.I further find thatRespondent violated Section 8(a)(1) of the Act by foremanIvey's interrogation of BarbaraWard as to why she andother employees wanted a union in the plant.Robert Thomas,who was employed by Respondentbetween January and November 1972, testified that about3 weeks before the election foreman Ivey asked him if theUnion was organizing at the time Thomas worked atAmerican Can Company.He replied that it was,but thatwhen the Union finally got in he was not working thereanymore.He asked Ivey why he wanted to know aboutthis. Ivey replied that he felt that Thomas might have beenone of those who was trying to get the Union organized atthis plant and then asked what Thomas was going to do,whether he was going to vote for the Union or theCompany.Thomas replied that he was"with ya'll."Again there being no contradictory testimony offered byRespondent and with no explanation as to why Ivey wasnot produced to testify and Thomas'testimony appearingto be credible, I credit it and find that Respondent, by itsforeman,Charles Ivey,violated Section 8(a)(1) of the Actby interrogating Robert Thomas as to his union activities,thoughts,and desires.Thomas testified that on one occasion after he hadpassed out some union authorization cards foreman Iveyapproached him and said something to the effect that he 568DECISIONS OF NATIONALLABOR RELATIONS BOARDhad not known Thomas was active for the Union. Thetestimony is not precise.General Counsel alleges this conversation to be thecreation of an impression of surveillance of the employees'union activities and that Respondent knew which employ-ees were active on behalf of the Union. Thomas' testimonywas not that exact. I am unable from the testimony in therecord to find that Ivey's remarks to Thomas constitutedan impression of surveillance of the employees' unionactivities and, accordingly, I would dismiss that allegationof the complaint.C.The 8(a)(3)-Concerted Activity ViolationsJohn LeeBarnes, the president of the Local Union, was agray-hairedman in his 60's who seemed to be a bitforgetful at times but was sure that the women were beingdiscriminated against in the matter of their not havingcokes at their jobs.At the union meeting held on the first Sunday of March(March 4), there was a discussion about the transfer ofClifton Collier from an oiler job to a lower paying job andthe placing of a white employee in Collier's position.Among other topics discussed was the complaint that thewomen at the dryer tables were not being allowed to getcokes except during the 20-minute lunch break. Theparticipants in the union meeting decided to elect agrievance committee to see if they could confer with theCompany concerning these matters. Appointed as commit-teemembers were John Lee Barnes, Virginia Ingram,Barbara Ward, and Roy Campbell. Barnes stated he wouldmake the arrangements and on either Monday or Tuesdayspoke to Personnel Manager Massingill asking for ameeting to discuss some problems. Massingill agreed and ameeting was arranged for the following morning. The fourmembers of the committee agreed to assemble outside theplant but Campbell did not appear. Mary Ezell who haddrivenBarnes to the plant was drafted by the threemembers of the committee to become a committee memberand went into the plant with them. At the time the plantwas shut down due to a power problem and was notsupposed to start up until later that morning. Superintend-ent Black met the group and conducted them to his officeand Massingill joined them.There was a great deal of testimony concerning thediscussions which took place in the office that morning.After examining all of the testimony, what follows is asynthesis of that conversation reconciling divergent partswhere possible and crediting other parts where reconcilia-tion is not possible.The meeting began with John Lee Barnes stating thatthey wanted to discuss the question of Clifton Collier, thathis people had been down too long to take a backward stepat this point. He was interrupted by Personnel ManagerMassingillwho stated that ifBarnesmeant that theCompany was following a policy of racial discriminationthat was not true. He said the Company had a policy of noracial discrimination and that the only two foremen whowere promoted from the ranks had both been black.Massingillalso stated that the blacks in the plant held thehighest paying jobs there. Massingill was then asked whyCollier had been removed from his job, given a lower paidjob and been replaced by a white employee. Massingill andBlack stated that the Company had tried to train Collier todo the work but that Collier improperly oiled some of themachines and that two or three machines had broken downbecause of his improper oiling. They continued to try totrain him but found they could not do so and therefore hewas placed on a different job. To the question of whyCollier had been replaced by a white man, Black said thatthe decision to promote Joe Bates into his job had nothingto do with his being white, but rather he was placed therebecause he had previous experience as an oiler withanother company.Virginia Ingram stated that she was not supposed to beput back on her regular job because of medical restrictions,having just gotten out of the hospital and she was supposedto be on light work. Massingill said he had checked withher doctor as to what kind of work she was to perform andthe doctor said the work she was performing was all rightas long as it was not too heavy or too much and that inconsultation with the foreman they had determined to lether work on the table for 2 hours and then relieve her forsweeping duties for the next 2 hours.A question was asked regarding the discharge of oneman when two had engaged in a dispute in the plant. Blackor Massingill stated that one man actually hit the other andhad been discharged. It was stated that the one who hadbeen hit had been aggravating the second man by hittinghim with a board although it could have been accidental.One of the committee members asked why Charlie Millerhad been fired and the Company explained that he hadbeen fired for excessive unexcused absences, that he wasalways absent on Mondays. Barbara Ward complainedabout having to bring a doctor's excuse every time she wasout for minor physical problems. The Company stated itwas their policy to be sure that the employee was ready tocome back to work by insisting on a doctor's excuse statingthat the employee was physically ready and available forwork. The Company alluded to this having something todo with theirinsurance.BarbaraWard said she did not like the present cokepolicy in that they could not drink cokes on the job andthat it was hot out there. It was pointed out that there werewater fountains around. She said that the water tasted badand it made her sick and the only thing that she coulddrink was cokes. Black suggested that if she needed todrink cokes she should bring a thermos bottle of cokes andkeep it at her work station. Ward stated that it was unfairfor foremen to take coke breaks in the office and theemployees were not allowed coke breaks. She said whenMassingillput in theoriginalrule but they could not havecokes out on the job, that when the job permitted theycould take a short break and go to the lunchroom anddrink a coke there, but later Cameron Barber changed therule and said the girls at the dryer tables could not dankcokes except at lunch time. She said this was not fair whenothers were taking coke breaks. She also said it did notseem right to have to ask a foreman every time she wantedto go to the bathroom, that the foreman was not there allthe time since at times they were in the office andsometimes were out inthe yard. They also complained thatBarber had recently told them they could not be relieved SUMTER PLYWOOD CORPORATION569by a sweeper in order to go to the bathroom which meantthat the work could pile up. Ward said she had been givena warning the previous week about going to get a coke.Black said the warning slip was not for just getting a cokebut for walking off the job without telling the foremanwhere she was going. The committee again pointed out thata foreman might not be around when someone needed togo to the bathroom and the present system was not fair.Ward said that if she was going to get a warning every timeshe wanted a coke they were going to have to get a lot ofwarning slips. Black said he knew of no reason for themhaving to report to a foreman if they wanted to go to therestroom but if there was a foreman in the area it wouldnot do any harm to tell the foreman because they could notget in trouble by telling him. Black said an employee couldbe relieved any time they needed to go to the bathroomand Massingill added that he saw no reason why the girlscould not be relieved by a sweeper in order to go to thebathroom.Returning to the subject of cokes either Black orMassingill stated that Occupational Safety and HealthRules provide that there should not be any litter or roachesor rats in the area where the employees work and that thelitter problem in the plant had gotten so bad because ofemployee neglect that it attracted rodents and bugs andmade the work area hazardous. Ward or Ingram said thatif they could have permission to drink cokes back there (atthe dryer tables) the employees could certainlysee to itthat the paper cups were put in the trash barrel. Black orMassingill said the employees had not been putting litter inthe trash barrel although they had been warned about it.Committee members said there was only one trash barrelback there and they needed more in order to keep the placeclean and that nobody ever came by to empty the trashbarrel.EitherMassingill or Black said that wheneversomeone with a forklift came by the employees coulddirect him to take the trash barrel up front and empty itand they would look into getting a second trash barrel.Either Massingill or Black said the employees did not needcokes until it got hot. Committee members responded thatitwasalready hot back there and theyneeded the cokesnow and that if they got permission to dunk cokes, theywould see that the place was kept clean. Massingill saidthat one person could leave the table and get cokes foreverybody and if they kept the place cleaned up and didnot throw cups on the floor but put them in the litter barrelhe felt it would be all right. Black agreed. The meetingconcluded with JohnnyBarnes statingthat he hoped thatno one would get fired because of this discussion withmanagement.Both Massingill and Black assured the fouremployees there would be no repercussions from themeeting.Ihave credited the employees' version of the relaxationof the coke rule over Black and Massingill's. In theCompany's cross-examination of the witnesses,it sought tobring out that the Company had stringent rules aboutemployees leaving their jobs and there was some evidencethat a very few employees had been warned or givenwarning slips by supervisors for leaving jobs unattended.An analysis of the warning slips introduced into evidenceshows that for the preceding 9 months until the time ofthisdiscussionwithmanagement,for the entire 3-shiftoperations there were three written warnings for a personwalking off the job and going to the lunchroom, threewarningsforwalking off the joband going to thelunchroom when the person had been told to do somethingelse, and three warnings for leaving the job without beingrelievedThis latter category does not appear to becomparable because at the time of the meeting withmanagement none of the female employeesat the dryertableswere getting relief.These warning slips were notexplicit and could apply to not getting relief at shift changetime or at other times.The otherwarnings put in evidenceby management either follow the date of the discharges inthiscase or are not really comparable to any of theactivities complained of here.In addition to the above isthe March 2 warning to Ward for:You walked off of yourjob to visit other people at therework stations.You were seen talking to DorothyWatson at5:25 p.m. and earlier with Wilson Washing-ton.and the February 3 warning to Ezell; "Your walking off ofyour job at 5:15 p.m." Ezell stated that she signed thewarning after being told by Barber that it was for reportinglate and she said she did not read it. The warning to Ezellas shown above was dated on another date than thattestified to.JohnnyBarnes testified that the employees on the "greenchain"drank cokes and take breaks particularly when the"green chain" broke down, which was every so often. Aftersome discussions about how rigid the rules were,Massingilltestified that in this meeting Black said it was not arequirement to have to notify the foreman if someone hasto go to the bathroom. They did state that it was best to doso if a foreman was available so the foreman would knowwhere a person was and not have to wonder whether theyhad gotten hurt, sick, or gone home. The companyrepresentatives testified that if there was a problem ofbringing cokes into the plant area they would look into it,thatmaybe when hot weather came they could relax therule if they could be convinced that the litter could be keptoff the plant floor. Asked what it would take to convincethem the litter could be kept off the plant floor other thanby allowing the employees to try it out, managementrepresentatives digressed and then later tried to explain itby saying that they could tell that if the employees kept thelunchroom picked up.No mention whatsoever was madeby either the employees or the management representativesthat such a statement was made during this meeting. If thatwas to be the test then surely it would have been so stated.This explanation appears clearly to be an afterthought inan attemptto justifyRespondent's version of the event.The clearly obvious way to tell if the employees were goingto keep the plant area free of litter would be to try it out, ifnot plantwide,then in one particular area.This logicalextension of the remarks follows an admitted talk aboutsecuring additional garbage cans for that area and havingthe garbage cans emptied by a forklift driver.Respondent goes to great lengths in its testimony and initscross-examination in an attempt to establish that thiswas a rule change which should only have been announced 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDby a supervisor or foreman to all employees and that thecommittee members going back to their jobs and tellingother employees of the rule change was an assumption ofthe Company'sprerogatives and was intended as harass-ment of the Company by these employees.Thisposition is rather"far-fetched"when it is remem-bered that this was a group of employees unsophisticatedand untutored in labor relations,who were acting onbehalf of the local union and the employees in meetingwith the production manager and the personnel managerof the plant,(two of the highest officials present at theCompany)to discuss employee problems.Massingill, whohad announced to the employees the original coke rule,was in this instance with Superintendent Black announcinga relaxation of the rule for these employees at least in thatparticular section of the plant.Barnes clearly felt from histestimony that the rule was not rigidly enforced in theother plant areas, stating that there was discriminationagainst the women since he,among others,was drinkingcokes down at the"green chain" end.Further support for this conclusion comes from the factthat apparently both Black and Massingill were surprisedthat employees were not being given relief by the sweeperswhen they had to go to the bathroom. Despite Respon-dent's contention that it was necessary to have fouremployees pulling veneer off the round tables at all timestherewas an acknowledgment that the Company hadchanged the practice and had three employees pullingveneer and one employee grading it.The employeescomplained that it was tough to keep up and becameimpossible when it was necessary for one to leave and theyhad no relief.Management told them that three pullingand one grading was only a temporary thing which wouldprobably be changed.Ihave concluded that the committee members wereunder the impression when they left this meeting that thecoke rule had been relaxed,provided that the employeeskept the work area cleaned up and allowed no litter on thefloor.Ifmanagement had not intended such a resultneither Black norMassingillmade it clear to theseemployees.Representing the Union and the employeesthey felt that a harsh rule had been relaxed by those withauthority to do so.Theydid not consider there to be anecessity for someone to make a formal announcement,but gave the good news to their fellow employees whenthey reported to work.Respondent's attempt to portraytheir actions described below as deliberate violations ofcompany(unwritten)rules and as an attempt to harassmanagement is ludicrous.The four committee members worked on the second shiftand when the three ladies reported that afternoon they toldtheir companions at the two dryer tables that the coke rulehad been relaxed and that they could send one girl up toget cokes for the group and bring them back to the table.Virginia Ingram worked on dryer table no. 1 and BarbaraWard and Mary Ezell worked on dryer table no. 2. Afterbeing at work between a half hour and an hour,Ward wentand got cokes for the girls at table no. 2. On the way backone of the cokes spilled and Mary Ezell did not get one.Fifteen minutes to a half hour later Virginia Ingram wentto get cokes for those at table no.Iand a coke for Ezell.On the way back from the lunchroom she was stopped byforeman Cameron Barber.Ezell, in the meantime, hadgotten a splinter in her hand and was going towards theforeman's office to get it removed.Barber told Ingram thatshe could not bring cokes into the plant.She told him thatthe union committee had a meeting with Massingill andBlack that morning and Massingill and Black had giventhem permission to drink cokes at their work stations.Barber said to go ahead and drink those and not to bringback any more.Ezell testified that after getting the splinterin her finger,she had gone to see Bollinger who told her tosee Cameron Barber about it. After waiting for Barber fora few minutes they started towards the office and Barberasked Ezell"Mary, how come you'all didn't come to mewith your,meeting,with your problem?"She told him thatitwas not concerning him then,that his name did not comeup in it.He said that when he heard about it,itmade himdamn mad.When they came up to Virginia Ingram,Barberquestioned Ingram about the cokes and she told himMassingill and Black had given them permission to havethem in the plant.Barber said that Black and Massingilldid not run the damn job,that he did.Barber told her to goahead with them but make sure those cokes were the lastones they drank in there.Ezell got her coke and went bythe lunchroom and drank it, threw the cup in the garbagecan and went upstairs where Barber washed her hand offand put a bandage on it.While in the office Barber toldEzell that Carrel Black and Massingill always got theemployees off of their backs and put them on to his.When Ezell left the office she went back to her table andtoldVirginia Ingram that Barber had complained to herabout not taking the problem to him and that it made himdamn mad.At that time dryer no.Iwas broken down andVirginia Ingram was sweeping the area.Earl Bollinger,who was a nervous and not impressivewitness, testified that while in the plant, foreman Barberapproached him and asked if Sam Massingill could run theplant and he said no,not as far as he knew.Barber saidthatVirginia Ingram had gone to the lunchroom andgotten cokes and was taking them to the work area whenhe asked her about it.Barber related that Ingram saidBlack and Massingill in a meeting that morning had giventhem permission to have cokes at the job.Bollinger saidBlack and Massingill had told him of a meeting withemployees and asked Barber to bring Ingram to his office.Some 10 to 15 minutes after Ezell had returned to her jobCameron Barber told Ingram,Ward,and Ezell he wantedthem in the office and had other employees take theirplaces. Respondent's counsel sought to establish that onlyIngram had been called to the office and that Ezell andWard took it upon themselves to go there.However, theirtestimony is clear that they were called to the office andthere is no countervailing testimony.When they got toBollinger's office,Bollinger asked Barber what the problemwas and Barber said he wanted Bollinger to tell theemployees that they could not break any rules, that theyhad gone and gotten cokes and had drunk them. Bollingerthen told Ward and Ezell to leave,that he was going to talkto Ingram.BarbaraWard said that if it was about thecokes, they were in on it too.Bollinger repeated that he just SUMTER PLYWOOD CORPORATION571wanted to talk to Ingram and they were sent back to theirjobs.Ingram testified Bollinger asked what was wrong and shereplied that Massingill and Black had said that they coulddrink cokes on the job at the meeting a group of employeeshad with them that morning.Bollinger said that Black andMassingill had not said that.She repeated that they hadgiven such permission.Bollinger told Ingram that havingcokes in the plant was a violation of the OccupationalSafety and Health rules, knowing that such was not true.After some further discussion Bollinger told her to gohome and come back in the morning.She told him she didnot want to go without having talked to Massingill orBlack first because they were the ones who had given thempermission to drink cokes in the plant.She askedpermission to call them.Bollinger started to call them andsaid no, he was not going to do so.Again she repeated thatshe wanted to talk to them before she left the plant. Hemade a telephone call and talked to either Massingill orBlack.Bollinger told her that they had said they had notgiven permission for cokes and for her to go home andcome back the next day.She was refused permission to talkto either Black or Massingill on the telephone. Bollingertold Cameron to go get her purse and take her out. She saidthat she would pick up her own things,that no one wasgoing to pick them up for her. Barber went with her anddid not give her a chance to talk to anybody.She wentback down to the plant and picked up her sweater andpurse and was escorted out of the plant by Barber.Bollinger testified that when he sent her home he had nointention of discharging her.There was no testimony that Ingram had told any of theemployees that she would return the following day. Ward,Ezell, and some of the others talked in the lunchroom anddecided that if Ingram did not return to work by 8:30 p.m.,which would have given her enough time to go home andreturn to the plant,they would ask Cameron Barber whather status was. Ward was also concerned because she rodewith Ingram.At 8:30 dryer no. I was still shut down andone of the glue pressers and another machine in the dryerend of the plant were shut down,and the flow of materialson table 2 had nearly stopped.Ingram left dryer table 2and went towards Cameron Barber who was at a press.Mattie Lake,Foster,and some of the employees followedBarbaraWard.She and Barber met near the gluemachines.Ward asked Barber to close down dryer no. 2for 5 or 10 minutes,that they wanted to talk to him aboutIngram.He asked why they wanted to close the dryerdown and she said so she could talk to him about Ingram.Barber said he was not going to close down the dryer andwould talk to them at II o'clock when the shift closed.Ward said,"no, we want to talk to you now because wemight not get a chance to see you at I I." Barber said hehad had enough hell that day and did not have time to foolwith them.By that time,according to Barbara Ward andMary Ezell,a number of the employees had come upbehind her.Barber said that if they did not get back towork he would fire them.They said they wanted to ask himabout Virginia Ingram.He told the whole group to go backto work and nothing would be done about it, but if theydid not he would terminate every one of them.Again Wardsaid, "Cameron,we only want to ask you one question,where is Virginia Ingram?"He said it was no damnconcern of hers where she was and to get on back to workWard said they were not going back to work until he gavethem an answer.Barber said "come on down to the officeand I will terminate every one of you."He left and startedwalking towards the office. The rest of the group followedbehind him.He went up the steps to the supervisor's officeand closed and locked the door. Barbara Ward,who hadtried to keep up with him, attempted to open the door andfound it was locked.The group of employees gatheredbelow at the steps and she went down telling them that thedoor was locked.About that time the green end chain hadbroken for lunch and the whole group of employees cameand gathered around near the foot of the steps leading tothe office waiting for Barber.Massingill testified that he received a call from CameronBarber that night stating that there was a problem at theplant,that he had confronted Virginia Ingram for leavingher job and going and getting cokes and a delicatesituation had come up and he should return to the plant,that a group of employees were sitting in front of thelunchroom and said that they would not go back to work.Black and Massingill both got to the plant and went up tothe office where Barber and Bollinger were.Massingillstated that he talked to the vice president of the Companyand also to Respondent's attorney,Jolly.After conferringfor some 15 minutes Black and Bollinger went down to talkto the employees By this time all the employees in theplant were gathered at the steps outside the lunchroom.Black asked the group what was the matter.Barbara Wardspoke up and said that all they wanted to do was ask onequestion, where was Virginia Ingram.Black said she hadgone home,that she and Earl Bollinger had a misunder-standing,and that she would be back to work in themorning. Ward said that if they had sent her home aboutthe cokes,she was the first one to go get them and that shewas sure that Earl Bollinger had seen her do so.Black saidthat you are not supposed to have cokes.She replied that inthe morning that Black had said that they could have cokesas long as they put the cups in the garbage can. He saidthat he did not say that.She told him that he had said thatto the four employees who were in the office and that is thereason why they went and got the cokes. Someone elsespoke up and asked whether Ingram had been fired. Blacksaid no, that she would be back to work tomorrow on herregular shift.Black stated that if anybody wanted todiscuss the matter on an individual basis he would be in hisoffice and would talk to them there.The employees wentback to work.The Company sought to give an impression that someveneer might have been lost by the work stoppage and thatthere could have been a danger of fire but there was notestimony that there was any wood lost or that anythinghad been lost except the production for that period of time.The next morning Ingram went to the plant as she wastold to do so by Bollinger,and Ward and Ezell went to talkto Black following his invitation of the previous evening totalk to them individually about the matter.Ingram wastold that they were busy and to go home and come backthat afternoon and she left.After Ingram left, Ruth 572DECISIONSOF NATIONALLABOR RELATIONS BOARDSpencer.Mattie Lake,Alberta Gannon,Mary Ezell, andBarbaraWard were waiting to talk to Black concerninggrievances.Ruth Spencer went in and talked to Black andwhen she came outWard wentin and talked to Black. Shesaid she told him three women could not pull off the tableat one time and that they needed a fourth.Black said theywould do something about it,itwas just something theywere trying out at that time.That afternoon Ward rodewith Ingram to the plant and when they got there Bollingerasked both of them to come into the office.Ezellwasstanding near the office.Ingram went into the office firstand was told that they had only one thing to tell her, thatshewas terminated.She asked what he said and herepeated "you are terminated."She asked what he meantby that and he said you are fired.Ingram came outcarrying her check.Ward was called into the office andBollinger said"Barbara, after careful consideration, we'vedecided to terminate you. Here is your check and get offour property." She came out of the office and saw Ezell goin and later come out with her check.Ezell testified thatwhen she got to the plant that afternoon Bollinger met herat her car and said he wanted to see her in the office. Whenshe got there she asked him what it was about and he saidhe would see her in a few minutes and have a seat.VirginiaIngram and Barbara Ward came to the office and Ingramwas called in first.When she came out they asked if shehad been fired and she replied,"yes, I've got to get off thecompany property."Barbara Ward then went in and cameout with her check and then Ezell was called in.Bollingersaid. "Mary,here's both your checks.You are fired. Getoff companyproperty."On that morning a meetingof companyofficialswasheld consisting of Massingill,Black,Bollinger,RespondentPresidentMcCloud,and a chairman and a vice presidentofRespondent'sparent company plus Respondent'sattorney,Jolly.Black and Massingill testified that theydiscussed the events of the previous day and a decision wasmade to terminate Barbara Ward based on "the fact thatshe had been in the meeting the previous morning, thatthere couldn'tpossibly have been no misunderstanding."Massingill further stated thatWard had "purposely,wilfully violated policy,the rules of the Company asrelated to walking off the job,going to get a coke when shefelt like it, and the fact that she had made the statement toboth Mr.Black and I that previous morning that if she wasto be given a warning every time she wanted to get a cokethe foreman had better get a stack of warningsa foothigh.Her unsatisfactory employment record was considered."The onlything shown as to any unsatisfactory employmentrecord is that a written warning had been given to Wardone time previously for walking off the job.Nothing wassaid that any performance of hers was bad,only that herperformance records had been reviewed.Black testifiedthatWardwas terminated because she had been given awarning slip for walking off the job and for having said itwould take a stack of warning slips a foot high if she wereto be warned for going for cokes every time and accordingto him it appeared there was no way to make a goodemployee out of her if she was going to defy companyrules.Bollinger testified regardingWard that,"theyreachedthe conclusion that therecould possiblybe no misunder-standing from what had been said in the meeting." Headded that she was dischargedfor knowinglyviolating therule.As toIngram,Massingillstated they decided tofire hersince she had been in the meeting and therecould possiblyhavebeen no misunderstandingthat she had wilfullyviolated therulesby gettingcokes and bringing them intothe workarea.Massingill added that she was confrontedwith thisby Bollinger in the office and had no desire tolisten to the reasons he gave and she was beligerent andwould not listento him whenhe discussed the rule aboutnot permitting cokes in the work area.Black said theCompanydecided to terminate Ingram for violating thecompanyrulesdeliberatelyand defiantly.Regarding Ingram,Bollingersaid they decided todischarge her "because she had been given writtenwarnings before and it was obvious that she was not goingtoheed this warning and that there was no otheralternative but to terminate her."As to Mary Ezell,Massingill stated that she wasdischarged due to "Thefact thatMary Ezell had beenpresent in a meeting the morningbefore,she knew that therule had notbeen changed. The fact that she had willfullyviolatedthispolicyof goingtogetcokeswithoutpermission of thesupervisor,that she had done thisknowingly,that her actions that night leading to a workstoppagethat resultedfrom her knowing that this rule hadnot been changed,apparentlyshe was second in commandof the workstoppage."He later adds to this that he foundout thatshe had had a coke in the plant.Black states the reason for Ezell's discharge that she wasfired for the same reason as BarbaraWard,was doing thesame thing,and had been given a warning slip a couple ofdays prior to hertermination.He concluded that Ezell was"just deliberatelyharassing management."Bollinger saysthey decidedto fire Ezell because whenshe came to his office,"Mary voluntarilysaid that she hada part in sending Virginia into the lunchroom to get cokesto bring backto the other employees."In response tofurther questioninghe added thatin the meeting the daybefore she had beentold she couldnot take foodand drinkto the workarea.He said that the only thingbad aboutEzell was that she had been in the meeting,had been toldnot to get cokes and admitted having a part in it.The reasons given for the three terminations, by Black,Massingill,and Bollinger are not consistent and are not thesame as those reasons enunciatedby theRespondent'sattorney. Clearly thereasons enunciated for the dischargeof Ezell encompassedthe fact thatshe participated in thework stoppagethe evening before whenthe employeesconcertedlysought tofind out whathad been done withVirginiaIngram.The otherreasons advanced that she haddone the same thing as BarbaraWard is patentlyfalse asthe facts disclosed.Clearly,Ezell never left the area to goget a coke and bringitback tothe employees.The onlythingEzellwas guilty of was participating in a workstoppage that evening and having drunk a coke in the plantafter having participated in a meeting with managementthatmorning.There wasno testimony from any crediblewitnessthatMary Ezelladmitted anything in her brief SUMTER PLYWOOD CORPORATION573appearance at Bollinger's door. All the credible testimonyis that only Ward spoke then. Further if the reason fordischarge is the sending of a person to get cokes why wasthere no disciplinary, action sought against the others whohad sent Ingram for cokes? The testimony indicated thatIngram was carrying a box with five or six cokes in it.When asked this question Bollinger dissembled saying hedid not understand it.Massingill's testimony comes closest to the truth when hetalks of Ezell's role in the work stoppage and in her beingon the committee.The fact that MaryEzell was thought of as the "secondin command"makes it clear that consideration must havebeen given to the"first in command"of the work stoppagethe previous evening, BarbaraWard. The fact that theemployees felt strongly enough about Virginia Ingram tohave a work stoppage must certainly have convincedRespondent of her importance to the employees and to thelocalunion organization and the esteem in which theemployees held Ward.Bollinger said Ingram had received a previous warningand she had not. He later admitted he might be mistaken.The manner of the committee members, the way in whichthemeeting ran and the cautious concern of the unionpresident as to whether such a meeting would get themdischarged, shows that this was not a group of employeeswho would take it upon themselves to knowingly anddeliberately violate company rules.It isclear as stated above that these employees had theclear impression that they could drink cokes in the dryerend of the plant. The conversation as stated aboveestablishes this. If there was a misunderstanding it wasmanagement's.That therewas some dissension in manage-ment ranks is shown by Barber's remarks that he ran thatparticular section of the plant and that the productionmanager and personnel manager did not do so and hisremark to Ezell that Black and Massingill were trying toget the employees off their backs and onto his by givingthem permission to drink cokes.The credited account of the committee meeting withBlack and Massingill,the fact that these employees soughtpermission to have the rule changed rather than sit backand violate it, and the confused, contradictory, anderroneous reasons given for the three discharges bymanagement all weigh heavily in favor of a violation.There isno logical explanation to management admitting ittold an employee she could take a thermos full of cokes toher work station,stating it knew that Occupational Safetyand Health rules did not forbid cokes on the job, buttelling employees that it did,and then stating it was a firmrule that employees could not have cokes.Managementalso confused the no coke rule with leaving the job. But inthe meeting management representatives were somewhatshocked to hear that Barber would not allow sweepers torelieve the employees at the dryer tables so that they couldgo to the restroom.After manystatements it became clearthat management preferred employees to get permission toleave theirjob but if aforeman was not around it wasalright to go to the restroom without notifying a supervisor.It should be noted that Respondent's written violationforms has a space for the violation number and on some ofthem it is noted as the second or third violation,while theseslips for Ward and Ezell were apparently the first.Considering all these matters including the lack ofsophistication in labor matters of the committee membersas compared to the high powered group which determinedon the following day to discharge them,the fact that fromtheeventsof those days there was a viable unionorganization despite the previous 8(a)(1) violations, andthat despite winning the election some 4 or 5 monthsprevious,certificationhad not issued because of theRespondent's contesting of the election,itbecomes clearthat management seized on a minor episode and sought toblow it into major conflagration in order to rid itself of theapparent sparkplugs of the Union.The work stoppage wasconsidered according to management testimony and thefact that the Union and its leaders could manage a workstoppage at that point in the drawn-out R case procedurewas sufficient for Respondent.Recall that Bollinger had nointention of discharging Ingram when he sent her home,much less there being anything against Ward and Ezell,but the work stoppage in protest to the Company's actionbrought out Respondent's forces in full. Respondent seizedon a minor incident feeling that it could use it to retaliatefor the work stoppage,and eradicate the union leaders.Iconclude and find that by the discharge of VirginiaIngram,BarbaraWard and Mary Ezell,Respondentviolated Section 8(a)(3) and(1)of the Act in that itdischarged them both for their union membership andactivities and for the fact that they engaged in concertedactivities in support of the Union and of union members.On that evening or the next morning following thedischarges,the employees struck and picket lines wereestablished outside the plant.Some employees crossed thepicket line and on Wednesday morning of the followingweek, Barnes took the employees back into the plant. Allthe employees were returned to their shifts andjobs and noquestion or issue was raised about any employee as to anyconduct engaged in while the strike was on.One of the returning employees was Suzie Spence Steele,a first-shift employee who worked at one of the dryertables. She went out on strike with the other employees andremained out until Wednesday morning.When they wentin Black met the incoming group of employees and talkedto them in the lunchroom saying that no one was going tobe fired and they were to go on back to work. Steele wentto her stationat dryer tableno. I and,while putting on herapron,heard Pearl Ward(no relation to Barbara Ward)"cussing." PearlWard had gone out on strike originally,but she and her sister,Ethel Gibbs had both returned towork on either Monday or Tuesday and had worked thethird shift before Wednesday morning. Pearl Ward wasgetting ready to leave while Ethel Gibbs was going to workanother shift on the same dryer table with Suzie Steele.Steele testified that she turned around and asked PearlWard if she was referring to her and Pearl Ward said sheknew they would all have to come back in sooner or laterand that she was referringto anybody,that she would killsomebody that morning, that she was mad. Steele contin-ued to put on her apron. Pearl Ward's sister,Ethel Gibbs,said that whatever her sister says she'll do, she'll dobecause she ain't got no better sense.About thattime Pearl 574DECISIONSOF NATIONALLABOR RELATIONS BOARDWard began to open her pocketbook and to back up withher hand in her pocketbook. Steele told Pearl Ward that ifshe pulled a gun or anything out of there she would putPearlWard's "lights out." Steele testified that Ethel Gibbscame around the table and picked up her pocketbook andstarted to open it and said to her that "if my sister don't her[sic] you I will." Steele told Ethel Gibbs that if she pulled apistol or anything on her she would "put both you all'slights out." Steele testified that on one occasion she hadheard Gibbs threaten to use a pistol on somebody and hadseen a pistol in Ethel Gibbs' pocketbook in the plant.About that time Earl Bollinger came up to the group andasked what was wrong. Steele told Bollinger that PearlWard was threatening to shoot her and that Ethel Gibbshad said that if her sister didn't get her that she would.Bollinger said, "Aw, forget about it and go on back towork," and turned to Pearl Ward and told her she hadbetter get on out of the plant, that she should have beenhalf-way out of the plant by that time. Steele turnedaround and started to work pulling veneer off the table.She testified that she did not take a purse to work, had on apair of jeans and had nothing in her hands but her gloves.Around 9:30 that morning Earl Bollinger came out andmade a search around the tables, called Ethel Gibbs over,talked to her then left and went back to the front of theplant. About 10 minutes later her foreman told Steele thatanother girl would pull in her place and he wanted to seeher.He told her to gather her belongings. She said that shedid not have anything but her apron and gloves. He toldher to get her pocketbook. She said that she did not bring apocketbook with her. He asked are you sure and she saidshe was quite sure. They went towards the front of theplant and he told her to come to the office. She told himthat she was not going to go to the office by herself, thatshe wanted Union President Johnny Barnes to go with her.She testified that Barneshad told the employees when theywent back in that morning that he was there on behalf ofthe Union to protect them and if they had any questions oranybody was sent to the office to contact him and hewould come along and represent them.Barneswas sent for.In the office Steele started to say something and was toldto knock it off. Black handed her an envelope with hername on it with her check inside, saying you areterminated.When she asked why, she was told forthreatening a girl and to remove herself from Respondent'sproperty.Suzie Steele is 3 or 4 inches shorter than either Ethel MaeGibbs or Pearl Ward, and while Pearl Ward is thin, EthelMae Gibbs is a much larger woman than Suzie SteelePearlWard testified that on that morning she waslooking at the employees who were coming into the plantand in particular at Suzie Steele. She said Steele asked whatshe was looking at her for and called her a string of foulnames. Pearl Ward said she replied that Suzie was anotherone. Steele said she would kill her, using some more foullanguage. Pearl Ward said she reached over, got her purseand put it on her arm, got her coat, and she started to backup and that Suzie Steele said if she opened her purse shewould break her neck and at that time Steele had her handin her pocket. She says that another girl said let's go andas they went out of the plant they saw Massingill whoasked her what had been said and she said Steele hadthreatened to kill her. A group of the employees whowere leaving the plant went to the office with Massingill.Ethel Gibbs testified she did not know what happenedthatmorning between her sister and Susie Steele but shelooked around and saw her sister backing up and Steelewalking towards her. She says that after her sister had leftthe work area she heard Steele say that she would kill her,and she spoke up and told Susie that she would not do that.She testified that she had never taken a real gun into theplant but had taken a play gun into the plant. Duringcross-examination she admitted that at one time she didhave a pistol permit and had owned a pistol but said it wastorn up. She admits that she may have told people that shehad a pistol permit but does not remember ever showinganybody a pistol in the plant. She stated that she carried apurse every day and thought that Suzie Steele was about tofight with her sister but that she did not know. She statedthat hersisterwasbacking up while bent over with herbelongings clutched to her stomach. She did not knowwhether her sister carried a pistol or not, or whether hersister had a permit to carry a pistol. The twosisters livetogether.During cross-examination of Suzie Steele and in thepresentation of its owncase,Respondent sought to showprevious behaviour of Suzie Steele as it concerned EthelGibbs. Nell Taylor, an employee who worked through thestrike, and Ethel Gibbs testified that when they left theplant on Tuesday after having worked the third and firstshifts, they drove in Nell Taylor's car to a store about 2blocks away. While Nell Taylor wasin the store, SuzieSteele, with several strikers drove up and pulled behind orto the side of Nell Taylor's car so that Taylor's car wasblocked. Steele stated that she could not back up whenTaylor came out because a car was coming down the roadbut backed up within a few moments. Taylor and Gibbstestified that Steele said that she wanted something in thatcar that-Ethel Gibbs. Steele backed up and Taylor left.Taylor and Gibbs testified that Steele's car followedthem back towards town and turned off before the riverbridge. Taylor who lives on the other side of Livingston,Alabama, stopped at the sheriffs office but the mentherewere busy so she drove to her home. Gibbs hadparked her car at Taylor's home and ridden to work withher.On reaching her house, Nell Taylor called the plantand spoke to Black telling him that Suzie Steele hadblocked the road on her. Black advised Taylor to contactthe police for protection.Black testified that from what Nell Taylor said hethought that Suzie Steele and other strikers had blockedthe road in front of Nell Taylor's home and for that reasonhe advised them to contact the police. A policemanescorted Ethel Gibbs' car back to the plant from where shedrove by herself to her home. While sitting on the frontporch talking with her sister, PearlWard, Suzie Steeledrove up with several employees in her car. Pearl Wardwent and sat in another car in the front yard and listenedto the conversation between Gibbs, Suzie Steele, and theothers. They said they wanted to talk to Ethel Gibbs aboutgoing back to work, since they had all agreed to stay out ofwork. Gibbs replied that she had children to feed and she SUMTER PLYWOOD CORPORATION575could not afford to lose work. The others said they hadkids who got just as hungry and wanted her to stay out.According to Gibbs, a statement was made that the BlackPanthers had taken over the situation and might kill peoplein the plant, that people had been killed in other plants.That evening when Ethel Gibbs and Pearl Ward went towork they went to Nell Taylor's house, parked, and went inher car.When they got to the plant they saw Massingilland told him of the visit of the strikers.PersonnelManager Massingill testified that during theafternoon Black told him he had received a telephone callconcerning Susie Steele and that evening about 10:50 whenTaylor and Ethel Gibbs came to work he talked to them.They reported the events at the store and at Gibbs' home.The following day when the shift changed Nell Taylorcame to him and said that there had been an incident inthe plant. Taylor gave him her version of it and as otheremployees were coming out of the plant (all of whomwould have been persons who did not stay on strike) heasked if they had seen the event. They indicated that PearlWard was most directly involved and he asked her versionof it, and took seven or eight employees to his office wherea statement was given by Pearl Ward which the otherssigned in his presence. As soon as he got the statement hegot together with Black and Bollinger, called the companyattorney, related the incident, and it was decided toterminate Susie Steele.Massingill testified that he was aware of the events at thestore and of the visit to Gibbs' home but decided they werenot serious and not to take any action although he realizedthat an employee could be fired for participating in strikeviolence. Therefore nothing was said to Steele when shecame back to work. He said the report he received thatmorning was that while Pearl Ward was attempting togather her belongings and leave the plant Susie Steelecalled her names. Pearl Ward did not try to engage inreplies but attempted to leave and that Steele threatenedher.He stated that nothing was said about Ethel Gibbsplaying any part in the confrontation. He admitted thatalthough a lot of foul language was used, the Company hasno rule on profanity stating that they would not have anyemployees if they had such a rule.Black testified that in discussing Steele with Massingill,Bollinger,and Shift Foreman Pugh, Massingill reportedthe incident in the plant and that Steele had threatenedPearlWard's life. After hearing this he sent Bollinger to getSusie but she said she would not come to the office unlessJohnny Barnes came. He gave Steele her check saying thatwas her final check. She wanted to know why and JohnnyBarnes said he would handle it and tell her. He states thathe told Barnes that Susie had been fired for threatening thelife of an employee in the plant and he would not tolerateit, that she had brought something from outside the plantinto the plant. During cross-examination Black said thatsupervisor Larry Demos was present during the confronta-tionbetween Steele andWard and that Steele hadadvanced toward Ward and other employees intervened.(This is the only testimony to this, no one of theparticipants having said so and Demos not being present asa witness.) Black testified he could not say exactly whatwas said except that the report to him was that SteelecalledWard a bunchof namesand said she would cut herthroat or something similar. Asked whether Ethel Gibbswas involved Black said he did not recall anyone saying so.Black admitted he did not ask Steele for her version of theevents because he said others in the plant had already toldhim what happened, that Steele was discharged forthreatening another employee in the plant, that she wasbringing something (the strike) from outside the plant intotheplant.Based on the discharge reasons given thetestimony elicited by Respondent concerning what oc-curred outside the plant isextraneousto the matter to beconsidered and only the, conduct within the plant isrelevent to Steele's discharge. Clearly the happeningsoutside the plant were not of anymagnitudenor evencorrectly reported as shown byBollinger'sand Black'sunderstanding of the "blocking the road"businessreport-ed by Nell Taylor. Respondent felt they were of nomoment,since knowing of them before she returned towork they would have attached a caveat to her return ifthey thought otherwise.What we have then are two versions of that morning'sevents, one by strikers and one by those who workedduring the strike. It is apparent that at one point theCompany assumed that Susie Steele had threatened PearlWard with a gun in a purse. For that reason a supervisorwas sent to check on SusieSteele'spurse and its contents,but Steele had no purse. The question of a gun being in apurse and a threat to kill was that threat made by PearlWard, her use of her purse that morning and Steele'sknowledge that Pearl Ward's sister owned and had broughta pistol to work. Steele in the circumstances of PearlWard's threat, and I credit her in this, certainly had a rightto defend herself against a threat of harm. The supervisor'sstatement that it amounted to nothing and for Pearl Wardto get out of the plant, that she should have been longbefore then, clearly should have been the end of the matter.Here Respondent seized on a one-sided investigation, if itcan be called that, of a matter to rid itself of another unionadherent. Respondent apparently was willing to take theword of any of the employees who had not gone on strikeagainst that of a striker, because it made no effort to askany of the strikers or those working on the first shift as towhat happened. When the supervisor found that Steele didnot have a purse with a gun, Respondent should have beenalerted tomisstatements.Vile language may have beenused but as it was stated, if the Company had a rule againstbad language there would be no employees in the plant.At most this was a minor incident blown to a distortedsize by Respondentin its one-sided "investigation" and itseized on the events to eradicate a union sympathizer andactivist who had been a striker. I find that by itsaction indischarging Susie SteeleRespondent violated Section8(a)(1) and (3) of the Act.111.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, have been found to constitute unfair labor practicesinviolation of Section 8(a)(3) and (1) of the Act and,occurring in connectionwithRespondent'sbusinessoperations as described in section 1, above, have a close, 576DECISIONSOF NATIONALLABOR RELATIONS BOARDintimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent discriminatorily termi-nated Virginia Ingram, Barbara Ward, and Mary Ezell onMarch 8, 1973, and Susie Steele on March 14, 1973,because of their actual and suspected union sympathiesand activities, and because of their concertedactivities, Irecommend that Respondent offer them immediate andfull reinstatement to their former positions or, if thosepositionsno longer exist, to substantially equivalentpositions without prejudice to any seniority or rights andprivileges they may enjoy. Respondent shall make themwhole for any loss of pay they may have suffered by reasonof the discrimination against them, by payment to them ofa sum equalto that which each would have received aswages from the date of her discharge until she is fullyreinstated, less any net interimearnings.Backpay is to becomputed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Company,90 NLRB 289,with interest at the rate of 6 percent per annum to becomputed in the manner set forth inIsisPlumbing &Heating Co.,138 NLRB 716. I further recommend thatRespondent, upon request, make available to the Boardpayrolland other records to facilitate checking theamounts of backpay and any other rights due VirginiaIngram, BarbaraWard,Mary Ezell, and Susie Steele.Respondent also engaged in interrogation of its employ-ees concerning their union membership, activities, orsympathies in an effort to dissuade their participation,threatened that it would be futile for the employees toorganize a union because the Company would not payhighersalaries,Respondent's supervisors would nullifyunion grievances and that Respondent would not have aunion in itsplant, and I recommend that Respondent beordered to cease and desist from violating the Act in thesame manneror any manner similar to these violations.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Sumter Plywood Corporation is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily terminating Virginia Ingram,BarbaraWard, and Mary Ezell on March 8 and SusieSteele on March 14, 1973, and not thereafter reinstatingthem to their positions because of their actual andsuspected union sympathies and activities and theirconcerted activities, Respondent engaged in and is engag-ing in unfair labor practices affecting commerce within the2 In the event no exceptions are filed asprovided bySec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Secmeaning of Sections 8(a)(3) and(1) and 2(6) and(7) of theAct.4.Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and(7) of the Act by:(a)Interrogating employees concerning their unionmembership,activities,and sympathies;(b) Threatening that it would be futile for the employeesto organize a union becausethe Companywould not payhigher salaries,Respondent's supervisors would nullifyunion grievances,and that Respondent would not have aunion in its plant;Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER2Respondent,Sumter Plywood Corporation,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging employees and refusing to reinstate themin order to discourage these employees and other employ-ees from being or becoming union members and forengaging in concerted activities.(b) Interrogating employees concerning their unionsympathies,activities,desires, or membership.(c) Threatening that it would be futile for the employeesto organize a union because the Company would not payhigher salaries,Respondent's supervisors would nullifyunion grievances,and that Respondent would not have aunion in its plant.(d) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights to self-organization,to form labor organiza-tions, to join or assist UBC Southern Council of IndustrialWorkers, UnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, CLC, to bargaincollectivelywithrepresentatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any orall such activities.2.Take thefollowing affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Virginia Ingram, BarbaraWard, Mary Ezell,and Susie Steele reinstatement in accordance with therecommendations set forth in the section of this Decisionentitled"The Remedy."(b)Make Virginia Ingram, Barbara Ward,Mary Ezell,and Susie Steele whole for any loss they may have sufferedby reason of Respondent's discrimination against them inaccordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records, timecards,personnel records and reports,and all other recordsnecessary to analyze the amount of backpay and the rightsand privileges due Viiginia Ingram,BarbaraWard, Mary102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes SUMTER PLYWOOD CORPORATIONEzell, and Susie Steele as set forth in the section of thisDecision entitled "The Remedy."(d)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(e)Post at its Livingston, Alabama, plant and officecopies of the attached notice marked "Appendix." 3 Copiesof said notice, on forms provided by the Regional DirectorforRegion 10, after being duly signed by Respondent's3 In theevent thatthe Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNationalLabor RelationsBoard" shall read "PostedPursuant577authorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director forRegion 10, inwriting, within 20 days from the date of the receipt of thisOrder, what steps the Respondent has taken to complyherewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "